     Case 5:18-cv-02251-DMG-SP Document 20-1 Filed 01/16/19 Page 1 of 14 Page ID #:69



 1      SINNETT LAW, APC.
        Wayne A. Sinnett (SBN: 302987)
 2      ws@sinlegal.com
 3      Crystal T. Innabi (SBN: 316434)
        ci@sinlegal.com
 4      770 L Street, Suite 950
 5      Sacramento, CA 95814
        Tel: (619) 752-0703
 6      Fax: (619) 330-2120
 7      Attorneys for Plaintiff
 8
 9                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
10
11      MICHAEL SMITH, an individual,           Case No.: 5:18-CV-02251-DMG-SP
12                                              MEMORANDUM OF POINTS AND
                     Plaintiff,                 AUTHORITIES IN SUPPORT OF
13
                                                PLAINTIFF’S MOTION FOR
14                                              DEFAULT JUDGMENT
                         v.
15                                              Hearing Date: Friday, Feb. 22, 2019
16                                              Time: 9:30 a.m.
                                                Courtroom: 8C
17      THE FERGUSON GROUP USA
        d/b/a DFG AND ASSOCIATES,
18      entity type unknown,                    JUDGE: Judge Dolly M. Gee
19
20                    Defendant.
21
22
23
24
25
26
27
28

        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
        PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT                        PAGE 1 OF 14
     Case 5:18-cv-02251-DMG-SP Document 20-1 Filed 01/16/19 Page 2 of 14 Page ID #:70



 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2                                       I. INTRODUCTION
 3            Plaintiff, MICHAEL SMITH, (“Plaintiff”) filed suit against Defendant, THE
 4      FERGUSON GROUP USA d/b/a DFG AND ASSOCIATES, entity type unknown,
 5      (“FERGUSON” or “Defendant”) for Defendant’s violations of The Fair Debt
 6      Collection Practices Act, (“FDCPA”) 15 U.S.C. § 1692, et seq. and the Rosenthal
 7      Fair Debt Collection Practices Act, (“RFDCPA”) Cal. Civ. Code § 1788, et seq.
 8      [Plaintiff’s Complaint, ECF Dkt. No. 1, hereinafter “Compl.”]. Defendant was
 9      properly served with the Summons and Complaint by a registered process server.
10      [ECF Dkt. Nos. 9; Declaration of Crystal T. Innabi hereinafter “Innabi Decl.” ¶ 2].
11      Contrary to Rule 12 of the Federal Rules of Civil Procedure, Defendant has failed
12      to file an appearance, an answer, or otherwise respond to Plaintiff’s Complaint
13      within the period of time prescribed. Plaintiff’s counsel’s attempts to confer with
14      Defendant were unsuccessful and Defendant remains unresponsive. [Innabi Decl.
15      ¶¶ 5-6]. Plaintiff therefore brings this motion pursuant to Rule 55(b) of the Federal
16      Rules of Civil Procedure and Local Rule 55, seeking a default judgment that
17      awards Plaintiff statutory damages of $2,000.00 and actual damages of $5,000 for
18      Defendant’s violations of the FDCPA and RFDCPA. Plaintiff is also filing a
19      concurrent motion for attorney’s fees and costs in the amount of $8,560.00. The
20      total sought for the default judgment is therefore $15,560.00.
21                                    II. FACTUAL HISTORY
22             Sometime in or around 2008, Plaintiff is alleged to have obtained and
23      defaulted on a consumer debt, (the “Debt”). [Compl. ¶¶ 20-21]. Sometime
24      thereafter, the Debt was placed with Defendant for the sole purpose of debt
25      collection. [Id. ¶ 22].
26             On or about September 27, 2018, Defendant contacted Plaintiff via
27      telephone and left a voicemail attempting to collect on the alleged Debt. [Id. ¶¶ 23-
28      30]. In the voicemail, Defendant demanded payment on the Debt and stated that

        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
        PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT                              PAGE 2 OF 14
     Case 5:18-cv-02251-DMG-SP Document 20-1 Filed 01/16/19 Page 3 of 14 Page ID #:71



 1      the voicemail “demands the immediate attention” of Plaintiff in reference to a
 2      “complaint may be filed” against Plaintiff. The voicemail went on to state that
 3      “Failure to respond will result in the department proceeding without [Plaintiff’s]
 4      consent”, and that the call would be “logged and submitted as proof” that Plaintiff
 5      had been notified. [Id.]. By falsely stating that a “Complaint” “may be filed”
 6      against Plaintiff, Defendant unlawfully threated litigation, and falsely implied that
 7      Plaintiff could still be sued for the Debt. Plaintiff cannot still be sued for the Debt
 8      as the Debt is past the four (4) year statute of limitations. See Cal. Code Civil Proc.
 9      § 337. [Id.]. By stating “Failure to respond will result in the department proceeding
10      without your consent,” Defendant falsely implied that if Plaintiff did not
11      immediately contact them, Plaintiff would waive his rights to challenge the Debt.
12      [Id.]. Even if Plaintiff never called Defendant, Plaintiff would not waive any rights
13      with respect to the Debt. [Id.].
14            Fearing an imminent lawsuit, on September 27, 2018, Plaintiff contacted
15      Defendant, (“The Phone Call”). [Id. ¶ 39]. During The Phone Call, Defendant
16      demanded payment on the time-barred Debt, stated the Debt was “going to
17      litigation,” and informed Plaintiff that Plaintiff would be “sued.” [Id. ¶ 40]. By
18      falsely stating that the Debt was “going to litigation,” and that Plaintiff would be
19      “sued”, Defendant unlawfully threated a lawsuit, and falsely implied that Plaintiff
20      could still be sued for the Debt. [Id. ¶ 41]. During The Phone Call, Plaintiff
21      informed Defendant that the Debt was past the four (4) year statute of limitations.
22      See Cal. Code Civil Proc. § 337. [Id. ¶ 42]. In response, Defendant improperly
23      stated that the statute of limitations “does not apply to bank accounts” and
24      proceeded to intimidate the Plaintiff by stating “good luck in court.” [Id. ¶ 43].
25            In addition, during The Phone Call, Defendant stated they were a “law firm”
26      by the name of “DFG and Associates,” which is a false name. [Id. ¶ 45]. By stating
27      they were a “law firm” rather than “debt collectors,” Defendant used a false name
28      in connection with the collection of an alleged Debt, and did not disclose the true

        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
        PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT                               PAGE 3 OF 14
     Case 5:18-cv-02251-DMG-SP Document 20-1 Filed 01/16/19 Page 4 of 14 Page ID #:72



 1      nature of their business, which is collecting debts. [Id. ¶ 46]. By claiming they
 2      were a “law firm” and using the name “DFG and Associates”, Defendant
 3      misrepresented the nature of their services. [Id.].
 4            In an attempt to collect upon a time-barred Debt, Defendant unlawfully
 5      threatened litigation by attempting to intimidate Plaintiff with false threats of a
 6      “Complaint”, implying Plaintiff had been named in a non-existent lawsuit. [Id. ¶¶
 7      26, 43, 44]. Defendant’s purpose for each voicemail was to instill a false sense of
 8      urgency of an imminent lawsuit to coerce Plaintiff into contacting Defendant and
 9      paying the alleged Debt. [Id. ¶¶ 25, 41, 44].
10           Defendant further failed to send Plaintiff the required validation notices
11      within five (5) days of the initial communication as required by 15 U.S.C. § 1692g
12      and a Consumer Collection Notice as defined by Cal. Civ. Code § 1812.700(a). [Id.
13      ¶¶ 35-38]. Moreover, during each call Defendant failed to identify themselves as
14      debt collectors, and failed to make meaningful disclosure of their identity. [Id. ¶¶
15      32-34; 45-47].
16                                  III. PROCEDURAL HISTORY
17           On October 22, 2018, Plaintiff filed this action alleging violations of the
18      FDCPA and RFDCPA against Defendant. [ECF Dkt. No. 1]. On November 13,
19      2018, the Summons and Complaint were served on Defendant. [Innabi Decl. ¶ 2;
20      ECF Dkt. No. 9].
21           Defendant was served with Plaintiff’s Request for Entry of Default on
22      December 27, 2018. [Id. ¶ 3].    The Court entered default against Defendant on
23      January 16, 2019. [ECF Dkt. Nos. 18, 19].
24            On November 7, 2018, Plaintiff’s counsel unsuccessfully attempted to
25      contact Defendant via telephone to warn Defendant of Plaintiff’s intention to seek
26      a default judgment. On December 31, 2018, Plaintiff’s counsel unsuccessfully
27      attempted to contact Defendant via telephone six times to warn Defendant of
28      Plaintiff’s intention to seek a default judgment. [Innabi Decl. ¶¶ 5-6].

        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
        PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT                               PAGE 4 OF 14
     Case 5:18-cv-02251-DMG-SP Document 20-1 Filed 01/16/19 Page 5 of 14 Page ID #:73



 1           Defendant has remained unresponsive to Plaintiff’s Complaint, and has
 2      failed to file a responsive pleading, appear in this case, or participate in this action
 3      in any way. Plaintiff now brings this motion for default judgment and concurrent
 4      motion for attorney’s fees and costs against Defendant.
 5                                     III. LEGAL STANDARD
 6           Under to Rule 55(b), a court may order default judgment following the entry
 7      of default by the Clerk of the Court. After default has been entered, the factual
 8      allegations of the complaint are taken as true. TeleVideo Sys., Inc. v. Heidenthal,
 9      826 F.2d 915, 917 (9th Cir. 1987). Entry of default judgment is completely at the
10      discretion of the trial court. Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986).
11      In determining whether default judgment is appropriate, courts utilize the
12      following Eitel factors: (1) the possibility of prejudice to the plaintiff, (2) the
13      merits of plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4) the
14      sum of money at stake in the action; (5) the possibility of a dispute concerning
15      material facts; (6) whether the default was due to excusable neglect, and (7) the
16      strong policy underlying the Federal Rules of Civil Procedure favoring decisions
17      on the merits. Id. at 1471. As discussed below, the Eitel factors weigh in favor of a
18      default judgment against Defendant.
19                                         IV. ARGUMENT
20           Plaintiff seeks relief against Defendant for their numerous violations of
21      Federal and State laws. Specifically, Plaintiff seeks from Defendant statutory
22      damages in the amount of $1,000 for violations of the FDCPA, statutory damages
23      in the amount of $1,000 for violations of the RFDCPA, and actual damages in the
24      amount of $5,000.
25          A. IF DEFAULT JUDGMENT WERE DENIED THE PREJUDICE TO THE
            PLAINTIFF WOULD BE SIGNIFICANT
26
             Under the first Eitel factor, a plaintiff is prejudiced if Plaintiff would be
27
        denied the right to judicial resolution of his claims in the absence of a default
28

        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
        PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT                                PAGE 5 OF 14
     Case 5:18-cv-02251-DMG-SP Document 20-1 Filed 01/16/19 Page 6 of 14 Page ID #:74



 1      judgment. Elektra Ent. Group Inc. v. Crawford, 226 F.R.D. 388, 392 (C.D. Cal.
 2      2005).
 3           Here, Plaintiff will be greatly prejudiced if Plaintiff is not able to
 4      permanently enjoin Defendant from their abusive practices. Without a judgment,
 5      Plaintiff will be without recourse to resolve Plaintiff’s claims, and would receive
 6      no compensation for the unlawful conduct Plaintiff has been subject to.
 7           B. PLAINTIFF’S CLAIMS ARE MERITORIOUS AND SUFFICIENTLY PLEAD
 8           The second and third Eitel factors are often considered together, and courts
 9      analyze these factors by considering whether Plaintiff asserts “claims upon which
10      it may recover.” Jiang v. New Millennium Concepts Inc., No. 15-CV-04722-JST,
11      2016 WL 3682474, at *2 (N.D. Cal. July 11, 2016) (citations omitted).
12                   1. THE FDCPA AND RFDCPA
13           “In order to state a claim for relief under the FDCPA, a plaintiff must show
14      that (1) he or she is a “consumer,” (2) the defendant is a “debt collector,” and (3)
15      the defendant has acted or failed to act in violation of the FDCPA. Mannello v.
16      Residential Credit Sols., Inc., No. 215CV07674CASAJW, 2016 WL 94236, at *4
17      (C.D. Cal. Jan. 7, 2016) (citations omitted). The elements are the same for claims
18      under the RFDCPA with the exception that the plaintiff show he is a “debtor”. Id.
19           Plaintiff has adequately alleged that Plaintiff is a “consumer” under the
20      FDCPA, [Compl. ¶ 15], and a “debtor” under the RFDCPA, [Id.]. Plaintiff has also
21      adequately alleged that Defendant is a “debt collector” who engaged in conduct
22      that violated the FDCPA and RFDCPA. [Id. ¶¶ 16-18; 20-54]. Therefore, if the
23      cited allegations are taken as true, Plaintiff has stated meritorious and sufficiently
24      pled FDCPA and RFDCPA claims.
25            C. THE SUM OF MONEY AT STAKE IN THIS MATTER
26           In determining the fourth Eitel factor, the Court must consider the amount of
27      money sought in relation to the seriousness of Defendant’s conduct. See Pepsico,
28      Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1176 (C.D. Cal. 2002).

        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
        PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT                               PAGE 6 OF 14
     Case 5:18-cv-02251-DMG-SP Document 20-1 Filed 01/16/19 Page 7 of 14 Page ID #:75



 1                   1. STATUTORY DAMAGES UNDER THE FDCPA AND RFDCPA
 2            Under the FDCPA, a defendant is liable for statutory damages of up to
 3      $1,000. 15 U.S.C. § 1692k(a). In determining the amount of damages to award, the
 4      court must consider, among other relevant factors, "the frequency and persistence
 5      of noncompliance by the debt collector, the nature of such noncompliance, and the
 6      extent to which such noncompliance was intentional." 15 U.S.C. § 1692k(b)(1).
 7      The FDCPA is a strict liability statute and thus no showing of intent is required.
 8      See Donohue v. Quick Collect, Inc., 592 F.3d 1027, 1030 (9th Cir. 2010); Reichert
 9      v. Nat'l Credit Sys., Inc., 531 F.3d 1002, 1005 (9th Cir. 2008).
10            Under the RFDCPA, a defendant is likewise liable for up to $1,000 in
11      statutory damages. Cal. Civ. Code § 1788.30(b). Statutory damages may be
12      awarded cumulatively under both statutes. 15 U.S.C. § 1692n; Cal. Civ. Code §
13      1788.32; Gonzales v. Arrow Fin. Servs., LLC., 660 F.3d 1055, 1059 (9th Cir.
14      2011).
15            Here, Plaintiff is entitled to full statutory damages in the amount of $2,000,
16      ($1,000 from Defendant under the FDCPA, and $1,000 from Defendant under the
17      RFDCPA). An award of full statutory damages from Defendant is warranted here
18      based upon the nature and persistence of Defendant’s violations.
19            First, Defendant contacted Plaintiff directly by phone on at least two (2)
20      occasions attempting to collect on a time-barred Debt by unlawfully threatening
21      litigation with false threats of a lawsuit. Defendant’s purpose during each of these
22      calls was to instill a false sense of urgency of an imminent lawsuit to coerce
23      Plaintiff into contacting Defendant immediately and paying the time-barred Debt.
24      [Id. ¶¶ 25, 44]. At the time the Complaint was filed, no legal action had been taken
25      against Plaintiff by Defendant, and no lawsuit was pending in any California court
26      against Plaintiff for the alleged Debt. [Id. ¶ 29].
27            Specifically, on September 27, 2018, Defendant contacted Plaintiff via
28      telephone, demanded payment on the Debt, and stated that a “complaint may be

        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
        PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT                            PAGE 7 OF 14
     Case 5:18-cv-02251-DMG-SP Document 20-1 Filed 01/16/19 Page 8 of 14 Page ID #:76



 1      filed” against Plaintiff. Defendant added that “Failure to respond will result in the
 2      department proceeding without [Plaintiff’s] consent”, and that the call would be
 3      “logged and submitted as proof” that Plaintiff had been notified. [Id. ¶¶ 24-30].
 4      By falsely stating that a “complaint” “may be filed” against Plaintiff, Defendant
 5      unlawfully threated litigation, and falsely implied that Plaintiff could still be sued
 6      for the Debt. Plaintiff cannot still be sued for the Debt as the Debt is past the four
 7      (4) year statute of limitations. See Cal. Code Civil Proc. § 337. [Id.]. By stating
 8      “Failure to respond will result in the department proceeding without your consent,”
 9      Defendant falsely implied that if Plaintiff did not immediately contact them,
10      Plaintiff would waive his rights to challenge the Debt. [Id.]. Even if Plaintiff never
11      called Defendant, Plaintiff would not waive any rights with respect to the Debt.
12            Fearing an imminent lawsuit, on September 27, 2018, Plaintiff contacted
13      Defendant, (“The Phone Call”). [Id. ¶ 39]. During The Phone Call, Defendant
14      demanded payment on the time-barred Debt, stated the Debt was “going to
15      litigation,” and informed Plaintiff that Plaintiff would be “sued.” [Id. ¶ 40]. By
16      falsely stating that the Debt was “going to litigation,” and that Plaintiff would be
17      “sued”, Defendant unlawfully threated a lawsuit, and falsely implied that Plaintiff
18      could still be sued for the Debt. [Id. ¶ 41]. During The Phone Call, Plaintiff
19      informed Defendant that the Debt was past the four (4) year statute of limitations.
20      See Cal. Code Civil Proc. § 337. [Id. ¶ 42]. In response, Defendant improperly
21      stated that the statute of limitations “does not apply to bank accounts” and
22      proceeded to intimidate the Plaintiff by stating “good luck in court.” [Id. ¶ 43].
23            In an attempt to collect upon a time-barred Debt, Defendant unlawfully
24      threatened litigation by attempting to intimidate Plaintiff with false threats of a
25      “Complaint”, implying Plaintiff had been named in a non-existent lawsuit. [Id. ¶¶
26      26, 43, 44]. Defendant’s purpose for each voicemail was to instill a false sense of
27      urgency of an imminent lawsuit to coerce Plaintiff into contacting Defendant and
28      paying the alleged Debt. [Id. ¶¶ 25, 41, 44].

        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
        PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT                               PAGE 8 OF 14
     Case 5:18-cv-02251-DMG-SP Document 20-1 Filed 01/16/19 Page 9 of 14 Page ID #:77



 1             These threats and representations made to Plaintiff by Defendant were false
 2      and part of a scripted and unlawful debt collection practice that is ongoing and is
 3      currently being perpetrated by Defendant to coerce the payment of money from
 4      consumers through the use of false threats, extortion, intimidation, and unlawful
 5      harassment. [Id. ¶¶ 29, 43]. The FDCPA was enacted, in part, to prevent debt
 6      collectors, like Defendant, from making such empty threats as a way to coerce
 7      payment from consumers. Lensch v. Armada Corp., 795 F. Supp. 2d 1180, 1185
 8      (W.D. Wash. 2011). Defendant’s conduct here is a flagrant violation of the
 9      FDCPA and RFDCPA.
10             Second, Defendant violated further provisions of the FDCPA and RFDCPA
11      by failing to make the required disclosures enumerated by each statute. See 15
12      U.S.C. § 1692g1; e(11); Cal. Civ. Code § 1812.700(a)-(b); Cal. Civ. Code §
13      1812.702; Cal. Civ. Code § 1788.17. During each phone call, Defendant failed to:
14      (i) identify themselves as debt collectors; and (ii) failed to make meaningful
15      disclosure of their identit(ies). [Id. ¶¶ 32-38; 45-47]. The statutory disclosure
16      requirements of the FDCPA are essential as they ensure “that consumers are fully
17      and truthfully apprised of the facts and of their rights” which “enables them to
18      understand, make informed decisions about, and participate fully and meaningfully
19      in the debt collection process.” Tourgeman v. Collins Fin. Servs., Inc., 755 F.3d
20      1109, 1122 (9th Cir. 2014) (citing Clark v. Capital Credit & Collection Servs.,
21      Inc., 460 F.3d 1162, 1171 (9th Cir. 2006)).
22             Defendant’s failure to disclose its status and advise consumers, like Plaintiff,
23      of their rights, “frustrate[s] a consumer’s ability to intelligently choose his or her
24      response” because consumers cannot invoke rights they do not know exist.
25      Donohue, 592 F.3d 1027, 1033. These violations were knowing and intentional as
26
        1
           Congress even went so far as to state that Section 1692g was considered to be a “significant
27      feature” of the of the FDCPA designed to “eliminate the recurring problem of debt collectors
        dunning the wrong person or attempting to collect debts which the consumer has already paid.”
28
        S. REP. 95-382, 4, 1977 U.S.C.C.A.N. 1695, 1699.
        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
        PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT                                      PAGE 9 OF 14
 Case 5:18-cv-02251-DMG-SP Document 20-1 Filed 01/16/19 Page 10 of 14 Page ID #:78



 1   Defendant failed to disclose their status as debt collectors and similarly failed to
 2   advise consumers that they could report debt collector misconduct to the Federal
 3   Trade Commission to evade state and federal law without governmental oversight.
 4   Such conduct clearly violates the FDCPA and RFDCPA. This combined with
 5   Defendant’s knowing and persistent violations of Plaintiff’s rights warrant an
 6   award of full statutory damages.
 7         Lastly, District Courts routinely award the full measure of statutory damages
 8   in FDCPA and RFDCPA default judgments. See Muse v. Thompson & Assocs.,
 9   PC, (E.D. Cal. Mar. 4, 2010, No. CIV S-09-2489 JAM EFB) 2010 U.S. Dist.
10   LEXIS 19596, at *13.) (awarding $2,000 in statutory damages under the FDCPA
11   and RFDCPA in a default judgment); McBride v. Del. Solutions, LLC., (E.D. Cal.
12   Oct. 5, 2015, No. 2:15-cv-1222-MCE-KJN) 2015 U.S. Dist. LEXIS 135738, at
13   *10-11.) (same); Hartung v. J.D. Byrider, Inc., (E.D. Cal. June 26, 2009, No. 1:08-
14   cv-00960 AWI GSA) 2009 U.S. Dist. LEXIS 54415, at *31.) (same). Therefore,
15   based on the nature and persistence of Defendant’s numerous violations, Plaintiff
16   is entitled to a full award of statutory damages of $1,000 from Defendant under the
17   FDCPA and $1,000 from Defendant under the RFDCPA.
18               2. ACTUAL DAMAGES UNDER THE FDCPA AND RFDCPA
19         Both the FDCPA and the RFDCPA allow for recovery of actual damages
20   sustained by a debtor resulting from violations of the Acts. 15 U.S.C. §
21   1692k(a)(1); Cal. Civ. Code § 1788.30(a). Courts have recognized that emotional
22   distress suffered as a result of a defendant's violation of the FDCPA qualifies as
23   actual damages for purposes of the statute. See McCollough v. Johnson,
24   Rodenburg & Lauinger, LLC, 637 F.3d 939, 957 (9th Cir.2011). “[P]laintiff need
25   only offer evidence that she suffered emotional distress as a result of the
26   defendant’s FDCPA violations in order to recover emotional distress damages.”
27   Jiang v. New Millennium Concepts Inc., No. 15-CV-04722-JST, 2016 WL
28   3682474, at *4–5 (N.D. Cal. July 11, 2016) (citing Torres v. Bernstein, Shapiro &

     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
     PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT                           PAGE 10 OF 14
 Case 5:18-cv-02251-DMG-SP Document 20-1 Filed 01/16/19 Page 11 of 14 Page ID #:79



 1   Associates, L.L.C., No. 10-CV-2507-KJM-DAD, 2012 WL 2376401, at *4 (E.D.
 2   Cal. June 22, 2012). “Such an approach appears to be particularly appropriate in
 3   the context of an unopposed motion for default judgment.” Id.
 4         Here, Plaintiff is entitled to an award of actual damages in the amount of
 5   $5,000 from Defendant under the FDCPA and RFDCPA. This award is warranted
 6   based upon actual damage sustained by Plaintiff as a result of Defendant’s willful
 7   and egregious conduct. By falsely stating that a “complaint” may be filed against
 8   Plaintiff, Defendant unlawfully threatened litigation and falsely implied that
 9   Plaintiff could still be sued on the Debt, even though the Debt was past the four
10   (4) year statute of limitations. [Id. ¶ 26]. By stating “Failure to respond will result
11   in the department proceeding without your consent,” Defendant falsely implied
12   that if Plaintiff did not immediately contact them, Plaintiff would waive his rights
13   to challenge the Debt. Even if Plaintiff never called Defendant, Plaintiff would not
14   waive any rights with respect to the Debt. [Id. ¶ 28]. By falsely stating that the
15   Debt was “going to litigation,” and that Plaintiff would be “sued”, Defendant
16   unlawfully threated a lawsuit, and falsely implied that Plaintiff could still be sued
17   for the Debt. [Id. ¶ 41]. Defendant improperly stated the statute of limitations did
18   not apply to the Debt in order to intimidate Plaintiff into believing that he could
19   still be sued on the Debt, and to coerce Plaintiff into paying the Debt immediately.
20   [Id. ¶ 44]. By stating they were a “law firm” rather than “debt collectors,”
21   Defendant used a false name in connection with the collection of an alleged Debt,
22   and did not disclose the true nature of their business, which is collecting debts. By
23   claiming they were a “law firm” and using the name “DFG and Associates”,
24   Defendant misrepresented the nature of their services. [Id. ¶ 46].
25         After receiving Defendant’s voicemail and after speaking to Defendant,
26   Plaintiff believed that Plaintiff could still be sued for the Debt, and that claims
27   could soon be pending against him, even though there could not have been.
28   [Declaration of Michael Smith, hereinafter “Smith Decl.” ¶¶ 4-5]. The actions

     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
     PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT                              PAGE 11 OF 14
 Case 5:18-cv-02251-DMG-SP Document 20-1 Filed 01/16/19 Page 12 of 14 Page ID #:80



 1   taken by Defendant caused Plaintiff stress, worry, and loss of sleep. [Id.]. As a
 2   result of Defendant’s unlawful debt collection tactics, Plaintiff was frightened that
 3   he would be sued and subject to litigation on a time-barred Debt. [Id. ¶¶ 4-13].
 4   Plaintiff was shaken and confused by Defendant’s tactics and as a result
 5   experienced headaches, depression, anxiety, embarrassment, and mental anguish
 6   that would not have happened but for Defendant’s conduct. [Id.].
 7         In addition, District Courts routinely award actual damages for emotional
 8   distress in similar FDCPA and RFDCPA default judgments. Jiang, 2016 WL
 9   3682474, at *4–5 (N.D. Cal. July 11, 2016) (finding plaintiff’s claim for actual
10   damages in the amount of $5,000 for emotional distress reasonable on a motion
11   for default judgment); Torres, 2012 WL 2376401 at *4-5 (E.D. Cal. 2012)
12   (awarding $5,000.00 for emotional distress damages to a plaintiff on a motion
13   for default judgment in a similar FDCPA/RFDCPA action); McBride v. Delaware
14   Sols., LLC, No. 2:15-CV-1222-MCE-KJN, 2015 WL 5882395, at *6 (E.D. Cal.
15   Oct. 5, 2015) (awarding $5,000.00 for emotional distress damages to a plaintiff on
16   a motion for default judgment in a FDCPA/RFDCPA action); Crider v. Pac.
17   Acquisitions & Assocs., LLC, No. 14-CV-03498-NC, 2015 WL 6689391, at *6
18   (N.D. Cal. Nov. 3, 2015) (awarding $5,000.00 for emotional distress damages to a
19   plaintiff on a motion for default judgment in a FDCPA/RFDCPA action); Thao v.
20   Law Offices of Christopher Glenn Beckom, No. 117CV01298LJOEPG, 2018 WL
21   2002441, at *4 (E.D. Cal. Apr. 30, 2018) (finding plaintiff’s declaration and oral
22   testimony more than sufficient to support her request for $25,000 in emotional
23   distress damages on a motion for default judgment.).
24         Defendant’s actions were deliberate, willful, and calculated to scare and
25   coerce Plaintiffs into paying a time-barred Debt. Accordingly, Plaintiff now
26   requests actual damages in the amount of $5,000 to compensate Plaintiff for
27   Defendant’s abusive conduct.
28   ///

     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
     PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT                             PAGE 12 OF 14
 Case 5:18-cv-02251-DMG-SP Document 20-1 Filed 01/16/19 Page 13 of 14 Page ID #:81



 1        D. THERE IS NO DISPUTE OF MATERIAL FACTS
 2        For the fifth Eitel factor, courts hold there are no outstanding issues of
 3   material fact when a defendant fails to appear. Particularly when the complaint is
 4   pled sufficiently, “no genuine dispute of material facts would preclude granting
 5   [Plaintiff’s] motion.” Pepsico, 238 F. Supp. 2d at 1177. Here, Plaintiff has filed a
 6   Complaint that properly alleges violations of the FDCPA and RFDCPA.
 7   Defendant has failed to appear and there can be no issue of material fact when the
 8   Defendant has not appeared to contest the Complaint’s allegations.
 9        E. DEFENDANT’S FAILURE IS NOT DUE TO EXCUSABLE NEGLECT
10        Here, there is no excusable neglect under the sixth Eitel factor. Defendant
11   was properly served as required under Rule 4. [Innabi Decl. ¶ 2]. Plaintiff’s
12   counsel unsuccessfully attempted to communicate with Defendant by phone on
13   seven (7) occasions. [Innabi Decl. ¶¶ 5-6]. Defendant replied by refusing to
14   respond to the Court’s Summons or participate in this action in any way. Through
15   the date of this filing, Defendant has yet to appear in this case. There is simply no
16   excusable neglect here.
17        F. PUBLIC POLICY CONSIDERATIONS FAVORING DECISION ON THE MERITS
18        The seventh Eitel factor of public policy is also satisfied. Although “[c]ases
19   should be decided upon their merits whenever reasonably possible,” such is not a
20   requirement. Eitel, 782 F.2d at 1472. Rule 55(b) permits entry of default judgment
21   in situations where a defendant refuses to litigate. Pepsico, 238 F. Supp. 2d at
22   1177. Defendant’s failure to answer or otherwise respond to the Complaint
23   “makes a decision on the merits impractical, if not impossible.” Id. Plaintiff
24   simply has no other option other than to seek a default judgment. Therefore,
25   policy concerns weigh in favor of entering judgment for Plaintiff.
26                                     V. CONCLUSION
27        Defendant is aware of this action but has nonetheless refused to respond to
28   the Court’s Summons or participate in this action in any way. Defendant’s

     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
     PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT                              PAGE 13 OF 14
 Case 5:18-cv-02251-DMG-SP Document 20-1 Filed 01/16/19 Page 14 of 14 Page ID #:82



 1   adamant failure to participate in this lawsuit warrants the Court to enter a default
 2   judgment in Plaintiff’s favor.
 3        Due to Defendant’s repeated, persistent, and willful violations of the FDCPA
 4   and RFDCPA, an award of full statutory damages in the amount of $1,000 from
 5   Defendant for violations of the FDCPA, statutory damages in the amount of
 6   $1,000 from Defendant for violations of the RFDCPA, and actual damages in the
 7   amount of $5,000 are warranted. In sum, Plaintiff’s motion seeks $7,000 in
 8   damages against Defendant.
 9
10   Dated: January 16, 2019                      Respectfully submitted,
11
                                                  SINNETT LAW, APC.
12
13                                                BY: /S/ CRYSTAL T. INNABI
14                                                CRYSTAL T. INNABI, ESQ.
                                                  ATTORNEY FOR PLAINTIFF
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
     PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT                            PAGE 14 OF 14
